Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 1 of 27




               EXHIBIT 44
     Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 2 of 27




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


DINÉ CITIZENS AGAINST RUINING       )
OUR ENVIRONMENT, et al.,            )     Case No. 1:19-cv-00703
Plaintiffs,                         )
v.                                  )     DECLARATION OF
DAVID BERNHARDT, et al.,            )     TERESA SEAMSTER
Defendants.                         )
__________________________________________________________________________



I, Teresa C. Seamster, declare as follows:

1.     I am over 18 years of age and am competent to testify.

2.     The information in this declaration is based on my personal experience and my review of

publicly available information.

3.     I am a Montessori administrator and early childhood educator (26 years). I have a B.A. in

Community Studies (University of California, Santa Cruz) M.S. in Education, and ED.S. in

Instructional Systems (Indiana University, Bloomington). My work includes establishing an

AMS school (certified by the American Montessori Society) in Santa Fe, New Mexico, in 1990,

which was awarded a Level 5 certification by NM Children, Youth and Families. Prior to

working with young children, I was the Media and Communications Department head at San

Juan College in Farmington, New Mexico, for three years. The department had approximately 90

students with about 40% attending from the Navajo Nation including from chapters near Chaco

Canyon. As a member of the college and the community in the 1980s, my family and I visited,

camped, attended weddings, graduations and ceremonies with students and parents in the Navajo
      Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 3 of 27




Nation, and saw the steady development of oil and gas well drilling in the rural areas south of

Aztec and Bloomfield.

4.     I have been asked by the Diné Citizens Against Ruining Our Environment, et al.

(Plaintiffs) to prepare a declaration in support of a Motion for Temporary Restraining Order or

Preliminary Injunction regarding the above-captioned case in the United States District Court,

for the District of New Mexico. I understand that the Plaintiffs are asking the Court to stop oil

and gas drilling and development on Applications for Permits to Drill (APDs) in the Greater

Chaco area that the Bureau of Land Management approved between 2016 and the present.

5.     I am a lifetime Sierra Club member and have been an elected officer with the Northern

New Mexico Group for the past 10 years working extensively on family health concerns in

communities near oil field development.

6.     The rapid expansion of shale oil and gas production in 2014, and proposed Piñon Pipeline

project through several Chaco communities drew immediate concern from residents and led to

chapter resolutions to the Navajo Tribal Council calling for a moratorium on drilling and for a

Health Impact Assessment (HIA) to be conducted.

7.     In 2015, I helped form a Counselor HIA Committee and prepared reports to Bureau of

Land Management on oil well impacts and community efforts to gather air quality information

and record health symptoms. In 2018, we received approval by the Navajo Nation Human

Research Board to conduct a Health Impact Assessment, and, I completed a 10-unit

Collaborative Institutional Training Initiative (“CITI”) course for bio-medical research training

and human subject protection through UNM Health Sciences Center. All members of a research
      Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 4 of 27




team involved in the design, conduct or reporting of human health research must complete this

training.

8.      In the past year, I have helped conduct research on air pollution and related health effects

in the Navajo community of Counselor, NM, and am a lead author of the Counselor Health

Impact Assessment (HIA) completed in January 2019. The HIA, is Part One of a two-part study:

“A Cultural, Spiritual and Health Impact Assessment: of Oil Drilling Operations in the Navajo

Nation area of Counselor, Torreon and Ojo Encino Chapters (January 15, 2019), by Counselor

Health Impact Assessment – Hozhogo’na’ada Committee.”

9.      To support my work conducting the HIA research I have reviewed numerous national

health studies that draw a clear link between air pollutants such as VOCs, aromatic

hydrocarbons, particulate matter, and ground level ozone that result from oil and gas

development, and long-term health impacts to organs and body systems, including impacts to

skin, eyes, sensory organs, the respiratory system, and the gastrointestinal system.1 Birth

outcomes for women exposed to benzene in the first trimester are a particular concern as prenatal

neurological and heart defects usually require immediate surgery and are life-threatening.2

Additionally, I have reviewed studies that raise concerns about groundwater contamination that

can also result in adverse health outcomes.3 I am concerned that production of shale oil and gas


1
 See, e.g. Physicians for Social Responsibility and Concerned Health Professionals of NY,
Compendium of Scientific, Medical, and Media Findings Demonstrating Risks and Harms of
Fracking, Fifth Edition, March 13, 2018.
2
 McKenzie, Lisa M., Birth Outcomes and Maternal Residential Proximity to Natural Gas
Development in Rural Colorado, 122 Environmental Health Perspectives 412 (2014).
3
 Esswein, Eric et al., Evaluation of Some Potential Chemical Exposure Risks during Flowback
Operations in Unconventional Oil and Gas Extraction: Preliminary Results, 11 Journal of
Occupational and Environmental Hygiene D174 (2014).
         Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 5 of 27




in the San Juan Basin is an escalating health threat to nearby communities as well permits

multiply in residential areas and the process of hydraulic fracturing (fracking) and multiple

wellheads in single horizontal drilling sites combine to release higher and higher levels of

hydrocarbons.

10.       Research done for the Counselor Health Committee by the Southwest Pennsylvania

Environmental Health Project has shown that in homes located closer than 5 miles from one or

more active wells, the operational emissions from wells, causes hazardous peak exposures and

both acute and long-term symptoms that affect the lungs, heart, brain, cognitive system and

skin.4

11.       The Southwest Pennsylvania Environmental Health Project’s Counselor Chapter Air

Quality Assessment Results shows hazardous levels of PM 2.5 and contaminants such as 2-

Propanol, Acetone, Chloromethane, Hexane, Methylene chloride, Trichloroethylene and

Dichlorodifluoromethane continuously present in well emissions near homes.5 The presence of

the carcinogen, formaldehyde, was detected at elevated levels at all four sites that were

monitored at randomly chosen homes within 5 miles of wells throughout the community.

Formaldehyde is a chemical agent used extensively for well maintenance and when emitted can

be inhaled. Exposure can cause cough, sore throat, nosebleeds, and eye irritation. It can cause

cancer of the nose and throat, and is harmful for children and adults with asthma, bronchitis or

other breathing problems. https://www.cancer.org/cancer/cancer-causes/formaldehyde.html




4
 Southwest Pennsylvania Environmental Health Project, Counselor Chapter Air Quality
Assessment Results (August 2018) (attached as Appendix A).
5
    See id.
      Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 6 of 27




12.    Health surveys conducted by the Counselor Health Committee, over a three-month period

in 2018, had 80 respondents who recorded 20 health issues with the highest recorded symptoms:

Sinus problems, sore throat, cough, headache, fatigue and sleep disruption, itching or burning

eyes, shortness of breath, nosebleeds and skin rash.6

13.     I live in Santa Fe County but attend regular meetings at the three chapters, Counselor,

Ojo Encino and Torreon, that took part in the Health Impact Assessment, as well as at the

Lybrook Elementary School and Chaco Culture National Historic Park for legislative tours and

symposiums. The air quality in the Chaco area varies, but meeting attendees often experience

and complain of severe sudden headaches, nasal and eye irritation, and shortness of breath from

nearby well emissions. I routinely experience severe localized (frontal) headaches after daylong

meetings in Counselor, where the Chapter House is near several active wells, which persist for 8-

10 hours after I return to Santa Fe. Painful eye redness and burning is another place-related

symptom I often experience after these meetings.

14.    Increasingly serious health impacts are anticipated as well density and proximity to

homes and schools increases. Air quality standards for well operations are based on 8 hours of

exposure, typically for workers. Residents who live within a mile or less of one or more wells

can experience continuous exposure to toxic BTEX (benzene, toluene, ethyl benzene and

xylene), hydrogen sulfide and formaldehyde at much higher cumulative levels. One example is

the Lybrook Elementary School in Counselor that currently has over 30 wells operating within a

2-mile radius of school property. The population has dropped from 126 to 87 students since



6
 See Counselor HIA Committee, Air Quality Report Summary for Residents, at 4 (2019)
(Attached as Appendix B).
      Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 7 of 27




2015, and most families prefer to bus their children to Cuba. Concern for their children’s long-

term health and well-being is a top priority for the community residents.

15.    I declare under penalty of perjury under the laws of the United States, 28 U.S.C. § 1746,

that, to the best of my knowledge, the foregoing is true and correct.



Dated this 1st day of August 2019, from Santa Fe, NM.




Teresa C. Seamster
Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 8 of 27




          APPENDIX A
       to Teresa Seamster's Declaration
                           Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 9 of 27



	  




       	  


       COUNSELOR	  CHAPTER	  
       AIR	  QUALITY	  	  
       	  
       ASSESSMENT	  RESULTS:	  
       Particulate	  Matter	  (PM2.5)	  and	  
       Volatile	  Organic	  Compounds	  
       (VOCs)	  
                                                     	  




                                                                             Prepared	  by	  the	  Environmental	  Health	  Project	  	  
                                                                                 760	  Chapel	  Street.	  New	  Haven,	  CT	  06510	  
                                                                                                                                         	  

                                                                                                                                              	  
                         Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 10 of 27
                                                                                       Community	  Assessment	  Report	                 2	  
	  

	  

	  

	  

	  

	  


CONTENTS
Contents……………………………………………………………………...……2	  

Introduction………………………………………………………………………3	  

Outdoor	  PM2.5	  Community	  Results………………………………….3	  

VOC	  Community	  Results……………………………………………………6	  

Recommendations	  for	  Home	  Air	  Quality………………………….11	  

	  

	  




	  
                                                                                                                 8/03/18	  	  	  	  

                                                                    	  
                             Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 11 of 27
                                                                                                                                 Community	  Assessment	  Report	                  3	  
	  

Dear	  Counselor	  residents,	  

Thank	  you	  for	  your	  participation	  in	  the	  Environmental	  Health	  and	  air	  Monitoring.	  	  We	  are	  providing	  you	  
with	  an	  analysis	  of	  the	  data	  collected	  from	  several	  Specks	  used	  in	  your	  community	  in	  April	  of	  2018.	  	  With	  
information	  from	  these	  monitors,	  we	  can	  provide	  an	  estimate	  of	  baseline	  outdoor	  air	  quality	  in	  your	  
community	  for	  this	  time	  period.	  If	  you	  have	  any	  questions	  please	  do	  not	  hesitate	  to	  contact	  us	  at:	  
sjoginpally@environmentalhealthproject.org	  or	  clewis@environmentalhealthproject.org.	  
	  
What	  is	  in	  this	  Report?	  This	  report	  gives	  a	  summary	  of	  results	  from	  community	  air	  monitoring.	  It	  shows	  
how	  these	  results	  compare	  to	  other	  results	  that	  EHP	  has	  reviewed	  in	  New	  York,	  Ohio,	  California	  and	  
Pennsylvania.	  	  Pages	  3-­‐	  5	  shows	  the	  community	  results	  for	  PM2.5	  monitoring.	  You	  will	  also	  find	  results	  from	  
nearby	  Volatile	  Organic	  Compounds	  (VOCs)	  sampling	  on	  pages	  6-­‐10.	  VOC	  samples,	  at	  four	  different	  
locations,	  were	  collected	  near	  natural	  gas	  activity	  sites	  for	  a	  24-­‐hour	  period.	  	  Samples	  were	  collected	  on	  May	  
23rd	  and	  May	  30th	  2018.	  
	                                                                                 	  
OUTDOOR	  PM2.5	  RESULTS:	  	  
The	  figures	  on	  page	  4	  (1A-­‐E)	  show	  the	  range	  of	  results	  of	  PM2.5	  monitoring	  for	  five	  components	  measured	  
(Figure	  1A-­‐peaks	  per	  day,	  Fig.	  1B-­‐duration	  of	  peaks,	  Fig.	  1C-­‐time	  between	  peaks,	  Fig.	  1D-­‐	  baseline	  air	  
quality,	  and	  Fig.	  1E-­‐	  accumulated	  particle	  matter)	  using	  Speck	  monitor	  data.	  The	  results	  are	  shown	  in	  
relation	  to	  the	  entire	  Speck	  monitor	  data	  reviewed	  so	  far	  at	  EHP.	  The	  PM2.5	  data	  for	  this	  location	  indicate	  
that	  majority	  of	  locations	  had	  a	  higher	  baseline	  levels	  and	  accumulated	  particle	  count.	  Other	  variables	  like	  
peaks	  per	  day,	  duration	  of	  peaks	  and	  time	  between	  peaks	  are	  either	  below	  or	  above	  the	  average.	  It	  is	  normal	  
for	  peaks	  to	  occur	  occasionally,	  and	  there	  are	  many	  possible	  sources	  of	  these	  peaks.	  The	  use	  of	  wood	  stoves,	  
outdoor	  barbeque	  and	  heating	  with	  wood	  in	  winter	  can	  be	  significant	  sources	  of	  these	  peaks	  (see	  
recommendations	  for	  home	  air	  quality	  on	  page	  11	  for	  more	  information).	  The	  wind	  direction	  and	  wind	  
speed	  from	  the	  natural	  gas	  activity	  site	  like	  drilling	  and	  compressor	  site	  or	  another	  nearby	  source	  could	  also	  
affect	  these	  results.	  	  




	  
                                                                                                                                                            8/03/18	  	  	  	  

                                                                                   	  
                               Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 12 of 27
                                                                                                                                Community	  Assessment	  Report	                  4	  
	  

We	  monitored	  for	  PM2.5	  at	  eight	  residences/locations	  in	  your	  area.	  In	  the	  bar	  charts	  below,	  each	  blue	  dot	  
represents	  the	  average	  results	  for	  outdoor	  air	  levels	  at	  one	  home.	  The	  red	  bar	  marks	  the	  average	  (median)	  
of	  all	  results	  compiled	  by	  EHP.	  
Answers	  to	  questions	  from	  Counselor	  HIA	  Committee	  
How	  does	  Counselor	  compare	  with	  other	  communities	  being	  monitored	  by	  EHP?	  
Baseline	  PM2.5	  levels	  in	  other	  communities	  are	  generally	  below	  10	  micrograms/meter3.	  6	  out	  of	  the	  8	  
monitored	  locations	  in	  Counselor	  Chapter	  recorded	  levels	  between	  10-­‐25	  micrograms/meter3,	  with	  only	  2	  
locations	  reading	  at	  the	  lower	  average	  PM2.5	  level.	  Also,	  the	  total	  particle	  count	  over	  the	  32-­‐day	  monitoring	  
period	  was	  at	  or	  above	  average	  levels	  of	  accumulated	  PM2.5.	  
Are	  Counselor’s	  PM2.5	  levels	  considered	  high?	  
Yes,	  because	  they	  are	  higher	  than	  average	  PM2.5	  levels	  recorded	  at	  similar	  distances	  from	  oil	  wells	  in	  
communities	  in	  New	  York,	  Ohio,	  California	  and	  Pennsylvania.	  Counselor	  is	  the	  first	  community	  in	  a	  
southwestern	  state	  to	  be	  monitored	  by	  the	  SWPA	  Environmental	  Health	  Project.	  
What	  are	  some	  reasons	  for	  Counselor’s	  higher	  levels	  of	  PM	  2.5	  and	  Formaldehyde?	  
       • Many	  homes	  in	  Counselor	  are	  located	  closer	  than	  a	  mile	  to	  one	  or	  more	  operating	  oil	  and	  gas	  wells.	  
         The	  recommended	  setback	  distance	  between	  occupied	  structures	  and	  wells	  is	  now	  6600’,	  or	  1¼	  mile.	  
       • Many	  homes	  are	  “downwind”	  of	  wells	  that	  emit	  Volatile	  Organic	  Compounds	  (VOCs)	  and	  
         Formaldehyde	  (which	  can	  be	  formed	  from	  methane	  emissions	  in	  the	  presence	  of	  sunlight)	  that	  can	  
         have	  harmful	  health	  effects	  on	  residents.	  
       • Many	  homes	  are	  located	  on	  open	  plains	  with	  few	  trees	  that	  experience	  frequent	  wind	  often	  at	  high	  
         speed,	  which	  increases	  residents’	  exposure	  to	  greater	  levels	  of	  PM2.5.	  




	  
                                                                                                                                                           8/03/18	  	  	  	  

                                                                                    	  
                                                      Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 13 of 27
                                                                                                                    Community	  Assessment	  Report	                 5	  
	  

       Figure	  1A.	  Peaks	  per	  day:	  This	  
       dot	  plot	  shows	  the	  average	  
       number	  of	  large-­‐scale	  changes	  
       (peaks)	  in	  air	  quality	  per	  day	  
       recorded	  by	  each	  Speck	  over	  a	  32-­‐
       day	  period.	  These	  results	  range	  
       from	  about	  2	  to	  4	  peaks	  per	  day.	  	  
       	  

       Figure	  1B.	  Duration	  of	  peaks:	  
       This	  dot	  plot	  shows	  the	  average	  
       length	  of	  time	  peaks	  lasted.	  These	  
       results	  show	  a	  range	  from	  about	  
       21	  -­‐	  28	  minutes	  per	  peak.	  
       	  

       	  Figure	  1C.	  Time	  between	  peaks:	  
       This	  dot	  plot	  shows	  the	  average	  
       length	  of	  time	  between	  peaks.	  The	  
       fewer	  the	  number	  of	  peaks,	  the	  
       greater	  the	  time	  period	  between	  
       peaks.	  These	  results	  range	  from	  
       about	  6-­‐13	  hours,	  with	  three	  
       locations	  above	  average.	  	  
       	  

       Figure	  1D.	  Baseline	  air	  quality:	  
       This	  dot	  plot	  shows	  the	  level	  of	  
       particles	  generally	  found	  outside	  
       when	  peaks	  are	  not	  occurring.	  
       These	  results	  show	  6	  locations	  
       being	  higher	  than	  average	  
       baseline	  outdoor	  air	  quality.	  	  
       	  

       Figure	  1E.	  Accumulated	  particle	  
       matter:	  This	  dot	  plot	  shows	  the	  
       total	  sum	  of	  particle	  counts	  over	  
       the	  32-­‐day	  period	  for	  each	  
       outdoor	  Speck.	  These	  results	  
       show	  a	  range	  at	  and	  above	  the	  
       average	  levels	  of	  accumulated	  
       PM2.5.	  

       	                                                                                                                                                                       	  


	  	  
                                                                                                                                              8/03/18	  	  	  	  

                                                                                       	  
                             Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 14 of 27
                                                                                                                                  Community	  Assessment	  Report	                  6	  
	  

	  

Figures	  2	  show	  the	  results	  from	  the	  eight	  outdoor	  Speck	  monitors	  placed	  in	  the	  community	  for	  32	  days.	  You	  
can	  see	  that	  there	  were	  many	  times	  when	  peaks	  in	  PM2.5	  exposure	  occurred	  simultaneously	  at	  various	  
locations,	  most	  notably	  on	  4/17	  and	  4/19.	  If	  a	  source	  of	  air	  pollution	  is	  nearby,	  these	  conditions	  could	  cause	  
increased	  exposure	  for	  residents.	  Chemicals	  from	  the	  source	  may	  combine	  with	  the	  particulate	  matter	  and	  
travel	  to	  the	  deep	  regions	  of	  the	  lungs	  to	  cause	  respiratory	  problems	  or	  gain	  access	  to	  other	  parts	  of	  the	  
body	  through	  blood-­‐gas	  exchange.	  Indoor	  Speck	  results	  have	  been	  provided	  to	  individual	  residents.	  

Figure	  2	  Outdoor	  PM2.5	  results	  from	  4	  locations	  from	  April	  15	  –	  May	  23,	  2018	  




                                                                                                                                                                  	  
	  

	  
                                                                                                                                                             8/03/18	  	  	  	  

                                                                                    	  
                                      Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 15 of 27
                                                                                                                                               Community	  Assessment	  Report	                 7	  
	  

Monitoring	  for	  Volatile	  Organic	  Compounds	  (VOCs)	  

Using	  four	  summa	  canisters,	  you	  collected	  four	  24-­‐hour	  air	  samples	  and	  tested	  for	  75	  chemicals.	  The	  lab	  
detected	  3	  on	  5/23	  and	  7	  on	  5/30	  of	  the	  75	  VOCs.	  Although	  exposure	  levels	  are	  below	  the	  threshold,	  we	  
believe	  continued	  or	  longer	  duration	  of	  exposure	  to	  low	  levels	  may	  also	  significantly	  impact	  health.	  Table	  1	  
shows	  which	  chemicals	  were	  found,	  potential	  health	  effect	  parameters	  and	  a	  color-­‐coded	  analysis	  about	  the	  
safety	  of	  this	  particular	  exposure.	  For	  each	  chemical	  identified	  there	  is	  a	  threshold	  to	  consider	  action.	  	  This	  is	  
the	  level	  at	  which	  residents	  should	  be	  concerned	  about	  harmful	  exposure	  to	  a	  chemical.	  In	  this	  sample	  all	  
chemicals	  were	  found	  at	  levels	  below	  what	  we	  think	  would	  cause	  immediate	  health	  effects.	  We	  still	  
recommend	  taking	  action	  to	  limit	  your	  exposures	  (see	  recommendations	  at	  the	  end	  of	  the	  report)	  and	  
providing	  this	  information	  to	  your	  Physician	  or	  primary	  health	  care	  provider.	  You	  also	  sampled	  for	  
hydrogen	  sulfide	  and	  formaldehyde	  using	  separate	  badges.	  No	  hydrogen	  sulfide	  was	  detected.	  
Formaldehyde	  was	  detected	  at	  all	  sampling	  events	  at	  levels	  that	  have	  the	  potential	  to	  impact	  health.	  It	  is	  
associated	  with	  incomplete	  fossil	  fuel	  combustion	  and	  can	  be	  formed	  from	  methane	  in	  the	  presence	  of	  
sunlight.	  Formaldehyde	  results	  are	  found	  in	  Table1.	  


	  

	     Use	  the	  results	  key	  to	  quickly	  
	     review	  the	  VOC	  results.	                                      	  
                                                                      RESULTS KEY
	                  	  
	     Use	  this	  key	  as	  your	  at-­‐a-­‐glance	  
	                                                                    No	  action	  recommended	  due	  to	  no	  current	  health	  concern	  
       to	  quickly	  find	  items	  with	  an	  
	  
	     orange	  button	  that	  have	  the	                      Action	  recommended	  due	  to	  potential	  health	  concern	  
	     potential	  to	  impact	  your	  health	  or	  
                                                                      Immediate	  action	  strongly	  recommended	  due	  to	  significant	  and/or	  
	     items	  with	  a	  red	  button	  that	  pose	  
                                                                      immediate	  health	  concern	  	  
	     a	  significant	  and	  possible	  
       immediate	  concern	  for	  health.	  	  
	                                                                    	  
                                                                      	  
	  
                                                                                                                                                                         8/03/18	  	  	  	  

                                                                                        	  
                              Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 16 of 27
                                                                                                                      Community	  Assessment	  Report	                                                         8	  
	  

	  




Table1. Outdoor VOC readings in the community:
Source: http://www.atsdr.cdc.gov/mrls/mrllist.asp	  

Sample	  1	  collected	  on	  May	  30th/2018	  

       Air	  Test	  Parameter	      Threshold	  Source	           Threshold	  to	       Outdoor	  Air	         Potential	  Health	        Analysis	  
                                                                     Consider	  Action*	     Test	  Result	       Effects	  of	  Parameter	  


Acetone	                              ATSDR	                   26	  ppm	                   3.6	  ppbV	          Neurological	  effects	                        	  	  	  	  
                                                                                                                                                                                                          	  
                                                                                               (0.0036	  ppm)	                                                                                          	  
                                                                                                                                                                                                          	  
Chloromethane	                        OSHA	                    50	  ppm	                   0.75	  ppbV	         Neurological	  and	                            	  
                                                                                                                      cardiovascular	  effects.	                                                         	  
                                                                 (1.66	  ppm)*	              (0.00075	  ppm)	     May	  damage	  liver	  and	                  	  	  	  	  	  	  	  	  	  	  
                                                                                                                      kidneys.	                                                                          	  


Dichlorodifluoromethane	              NIOSH	  REL	            1000	  ppm	                 0.58	  ppbV	         Cardiovascular	  and	                          	  
                                                                                                                      Neurological	  effects	                                                            	  
                                                                 (30	  ppm)*	                (0.00058	  ppm)	                                                      	  	  	  	  	  	  	  	  	  	  
                                                                                                                                                                                                          	  
Trichloroethene	                      OSHA	                    100	  ppm	                  0.22	  ppbV	         Neurological	  and	                            	  
                                                                                                                      dermatological	  effects	                                                         	  
                                                                 (3.3	  ppm)*	  	           (0.00022	  ppm)	                                                                                         	  
                                                                                                                                                                                                          	  
Formaldehyde	                         ATSDR	                   0.003	  ppm	                0.0085	  ppm	        Respiratory	  effects,	                        	  	  	  	  	  	  
                                                                                                                      carcinogen	  
                                                                                                                                                                                                   	  
                                                                                                                                                                                                   	  
                                                                                                                                                                                                   	  
	  
                                                                                                                                                          8/03/18	  	  	  	  

                                                                                    	  
                                      Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 17 of 27
                                                                                                                                                                       Community	  Assessment	  Report	                                                  9	  
	  

*	  	  Exposure	  limits	  from	  NIOSH	  are	  for	  an	  8-­‐hr	  workday	  schedule.	  EHP	  computes	  lower	  thresholds	  for	  residential	  areas	  for	  24	  hours	  of	  
exposure,	  and	  also	  includes	  a	  calculation	  for	  vulnerable	  individuals	  including	  children	  and	  the	  elderly	  and	  others	  who	  may	  be	  more	  
susceptible	  to	  these	  contaminants.	  	  These	  thresholds	  are	  found	  in	  parentheses,	  see	  Chloromethane	  (1.66ppm)	  for	  example.	  

Sample	  2	  collected	  on	  May	  30th/2018	  

       Air	  Test	  Parameter	                    Threshold	                 Threshold	  to	                      Outdoor	  Air	                  Potential	  Health	  Effects	  of	                      Analysis	  
                                                     Source	                    Consider	  Action*	                  Test	  Result	                         Parameter	  


Acetone	                                            ATSDR	                     26	  ppm	                            4.3	  ppbV	                  Neurological	  effects	                                      	  
                                                                                                                                                                                                                                                          	  
                                                                                                                        (0.0043	  ppm)	                                                                             	  	  	  	  	  	  	  	  	  	  
                                                                                                                                                                                                                                                          	  
Chloromethane	                                      OSHA	                      50	  ppm	                            0.69	  ppbV	                 Neurological	  and	  cardiovascular	                        	  
                                                                                                                                                       effects.	  May	  damage	  liver	  and	                                                        	  
                                                                                 (1.66	  ppm)*	                       (0.00069	  ppm)	                                                                            	  	  	  	  	  	  	  	  	  	  
                                                                                                                                                       kidneys.	  
                                                                                                                                                                                                                                                          	  
Dichlorodifluoromethane	                            ATSDR	                     5	  ppm	  (acute	                   0.57	  ppbV	                 Eye	  and	  throat	  irritation;	  possible	              	  
                                                                                 exposure)	                                                           carcinogen	                                                                                       	  
                                                                                                                        (0.00057	  ppm)	                                                                            	  	  	  	  	  	  	  	  	  	  
                                                                                 0.06	  (chronic	                                                                                                                                                       	  
                                                                                 exposure)	  

Hexane	                                             ATSDR	                     0.6	  ppm	  	                       0.56	  ppbV	                 Neurological	  effects	                                      	  
                                                                                                                                                                                                                                                          	  
                                                                                                                        (0.00056	  ppm)	                                                                            	  	  	  	  	  	  	  	  	  	  
                                                                                                                                                                                                                                                          	  
Methylene	  chloride	                              OSHA	                      25	  ppm	                            2.9	  ppbV	                  Neurological	  effects	  	                                  	  
                                                                                                                                                                                                                                                          	  
                                                                                 (0.83	  ppm)*	                       (0.0029	  ppm)	                                                                             	  	  	  	  	  	  	  	  	  	  
                                                                                                                                                                                                                                                          	  




	  
                                                                                                                                                                                                         8/03/18	  	  	  	  

                                                                                                            	  
                                      Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 18 of 27
                                                                                                                                                                       Community	  Assessment	  Report	                                                  10	  
	  

Formaldehyde	                                      ATSDR	                      0.003	  ppm	                         0.0070	  ppm	                Respiratory	  effects,	  carcinogen	  	                    	  	  	  	  	  	  
                                                                                                                                                                                                                                                	  
                                                                                                                                                                                                                                                	  
*	  	  Exposure	  limits	  from	  NIOSH	  are	  for	  an	  8-­‐hr	  workday	  schedule.	  EHP	  computes	  lower	  thresholds	  for	  residential	  areas	  for	  24	  hours	  of	                                       	  
exposure,	  and	  also	  includes	  a	  calculation	  for	  vulnerable	  individuals	  including	  children	  and	  the	  elderly	  and	  others	  who	  may	  be	  more	  
susceptible	  to	  these	  contaminants.	  These	  thresholds	  are	  found	  in	  parentheses,	  see	  Chloromethane	  (1.66ppm)	  for	  example.	  

	  

	  

	  

Sample	  3	  collected	  on	  May	  23rd/2018	  

       Air	  Test	  Parameter	                   Threshold	                  Threshold	  to	       Outdoor	  Air	                                 Potential	  Health	  Effects	  of	   Analysis	  
                                                    Source	                     Consider	  Action*	   Test	  Result	                                        Parameter	  


Acetone	                                           ATSDR	                      26	  ppm	                           2.1	  ppbV	                    Neurological	  effects	                                     	  
                                                                                                                                                                                                                                                          	  
                                                                                                                       (0.0021	  ppm)	                                                                              	  	  	  	  	  	  	  	  	  	  
                                                                                                                                                                                                                                                          	  
Chloromethane	                                     OSHA	                       50	  ppm	                           0.69	  ppbV	                   Neurological	  and	  cardiovascular	                       	  
                                                                                                                                                        effects.	  May	  damage	  liver	  and	                                                       	  
                                                                                 (1.66	  ppm)*	                      (0.00069	  ppm)	                                                                             	  	  	  	  	  	  	  	  	  	  
                                                                                                                                                        kidneys.	  
                                                                                                                                                                                                                                                          	  
Dichlorodifluoromethane	                           ATSDR	                      5	  ppm	  (acute	                  0.56	  ppbV	                   Eye	  and	  throat	  irritation;	  possible	             	  
                                                                                 exposure)	                                                            carcinogen	                                                                                      	  
                                                                                                                       (0.00056	  ppm)	                                                                             	  	  	  	  	  	  	  	  	  	  
                                                                                 0.06	  (chronic	                                                                                                                                                       	  
                                                                                 exposure)	  



	  
                                                                                                                                                                                                         8/03/18	  	  	  	  

                                                                                                            	  
                                      Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 19 of 27
                                                                                                                                                                          Community	  Assessment	  Report	                                                             11	  
	  

Formaldehyde	                                      ATSDR	                      0.003	  ppm	                        0.0090	  ppm	                  Respiratory	  effects,	  carcinogen	                                         	  	  	  	  	  	  
                                                                                                                       (Sampled	  on	  
                                                                                                                                                                                                                                                            	  
                                                                                                                       05/30/2018)	  
                                                                                                                                                                                                                                                            	  
*	  	  Exposure	  limits	  from	  NIOSH	  are	  for	  an	  8-­‐hr	  workday	  schedule.	  EHP	  computes	  lower	  thresholds	  for	  residential	  areas	  for	  24	  hours	  of	                                                   	  
exposure,	  and	  also	  includes	  a	  calculation	  for	  vulnerable	  individuals	  including	  children	  and	  the	  elderly	  and	  others	  who	  may	  be	  more	  
susceptible	  to	  these	  contaminants.	  These	  thresholds	  are	  found	  in	  parentheses,	  see	  Chloromethane	  (1.66ppm)	  for	  example.	  

	  

	  

	  

Sample	  4	  collected	  on	  May	  30th/2018	  

        Air	  Test	  Parameter	                       Threshold	   Threshold	  to	                                      Outdoor	  Air	                  Potential	  Health	  Effects	   Analysis	  
                                                         Source	      Consider	  Action*	                                  Test	  Result	                      of	  Parameter	  


2-­‐Propanol	                                           OSHA	                 400	  ppm	                                  1.6	  ppbV	                   Neurological	  and	  cardiovascular	                                   	  
                                                                                                                                                              effects.	                                                                                           	  
                                                                                (13.3	  ppm)*	                              (0.0016	  ppm)	                                                                                                                    	  
                                                                                                                                                                                                                                                                   	  
Acetone	                                                ATSDR	                26	  ppm	                                   9.8	  ppbV	                   Neurological	  effects	                                                 	  
                                                                                                                                                                                                                                                	  
                                                                                                                              (0.0098	  ppm)	                                                             	  	  	  	  	  	  	  	  	  	  
                                                                                                                                                                                                                                                	  
Chloromethane	                                          OSHA	                 50	  ppm	                                   0.71	  ppbV	                  Neurological	  and	  cardiovascular	   	  
                                                                                                                                                              effects.	  May	  damage	  liver	  and	                                       	  
                                                                                (1.66	  ppm)*	                              (0.00071	  ppm)	                                                            	  	  	  	  	  	  	  	  	  	  
                                                                                                                                                              kidneys.	  
                                                                                                                                                                                                                                                	  
Dichlorodifluoromethane	                                NIOSH	  REL	         1000	  PPM	                                 0.57	  ppbV	                  Eye	  and	  throat	  irritation;	         	  
                                                                                                                                                              possible	  carcinogen	                                                          	  
                                                                                (30	  ppm)*	                                (0.00057	  ppm)	                                                            	  	  	  	  	  	  	  	  	  	  
                                                                                                                                                                                                                                                	  
	  
                                                                                                                                                                                                      8/03/18	  	  	  	  

                                                                                                            	  
                                      Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 20 of 27
                                                                                                                                                                       Community	  Assessment	  Report	                                                  12	  
	  

Hexane	                                                 ATSDR	                0.6	  ppm	  	                              1.1	  ppbV	                   Neurological	  effects	                               	  
                                                                                                                                                                                                                                                          	  
                                                                                                                              (0.0028	  ppm)	                                                                       	  	  	  	  	  	  	  	  	  	  
                                                                                                                                                                                                                                                          	  
Methylene	  chloride	                                  OSHA	                 25	  ppm	                                   3.3	  ppbV	                   Neurological	  effects	  	                           	  
                                                                                                                                                                                                                                                          	  
                                                                                (0.83	  ppm)*	                              (0.00049	  ppm)	                                                                      	  	  	  	  	  	  	  	  	  	  
                                                                                                                                                                                                                                                          	  
Formaldehyde	                                           ATSDR	                0.003	  ppm	                                0.0097	  ppm	                 Respiratory	  effects,	  carcinogen	                 	  	  	  	  	  	  
                                                                                                                                                                                                                                                                 	  
                                                                                                                                                                                                                                                                 	  
*	  	  Exposure	  limits	  from	  NIOSH	  are	  for	  an	  8-­‐hr	  workday	  schedule.	  EHP	  computes	  lower	  thresholds	  for	  residential	  areas	  for	  24	  hours	  of	  
                                                                                                                                                                                                                                                                 	  
exposure,	  and	  also	  includes	  a	  calculation	  for	  vulnerable	  individuals	  including	  children	  and	  the	  elderly	  and	  others	  who	  may	  be	  more	  
susceptible	  to	  these	  contaminants.	  	  These	  thresholds	  are	  found	  in	  parentheses,	  see	  Chloromethane	  (1.66ppm)	  for	  example.	  




Recommendations for Checking the Home Environment for

The	  periods	  of	  exposure	  at	  your	  home	  could	  be	  related	  to	  a	  number	  of	  nearby	  sources	  or	  activities.	  Try	  to	  identify	  sources	  of	  
emissions,	  both	  inside	  and	  outside	  your	  house.	  These	  may	  include:	  
       •    Non-­‐Vented	  Kitchens	  and	  Bathrooms	  –	  Improved	  ventilation	  can	  decrease	  moisture	  in	  home	  which	  can	  result	  in	  
            condensation	  and	  mold,	  decreases	  odors,	  and	  improve	  air	  quality.	  
       •    Heating	  systems	  –	  The	  heating	  system	  in	  your	  home	  may	  be	  decreasing	  the	  air	  quality	  if	  your	  heating	  source	  is	  oil,	  
            kerosene,	  wood,	  propane,	  or	  coal.	  It	  may	  be	  adding	  to	  the	  level	  of	  fine	  particulate	  matter	  in	  your	  home	  and	  the	  air	  you	  
            breathe.	  
       •    Homes	  built	  before	  1978	  may	  have	  products	  that	  contain	  lead.	  	  
       •    Homes	  built	  before	  1930,	  which	  have	  not	  been	  renovated,	  may	  have	  asbestos	  that	  if	  disturbed	  could	  cause	  illness.	  



	  
                                                                                                                                                                                                         8/03/18	  	  	  	  

                                                                                                            	  
                                    Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 21 of 27
                                                                                                                                                               Community	  Assessment	  Report	                         13	  
	  

       •   New	  furniture,	  carpet,	  vinyl	  flooring	  or	  refinished	  furniture	  may	  be	  high	  in	  formaldehyde,	  a	  chemical	  that	  is	  a	  probable	  
           carcinogen.	  
       •   Winterizing	  your	  home	  may	  increase	  the	  efficiency	  of	  your	  heating	  or	  cooling	  system,	  but	  it	  also	  has	  the	  potential	  to	  
           increase	  radon	  levels	  and	  increase	  the	  level	  of	  indoor	  air	  contaminants.	  
       •   Carbon	  monoxide	  detectors	  are	  recommended	  in	  any	  homes	  with	  gas,	  oil	  or	  wood	  fuel-­‐burning	  appliances	  in	  case	  of	  
           accidental	  carbon	  monoxide	  poisoning.	  
       •   The	  use	  of	  pesticides	  or	  herbicides	  (bug	  or	  weed	  killers,	  flea	  or	  tick	  sprays,	  collars,	  powders,	  or	  shampoos)	  in	  your	  
           home,	  garden,	  or	  on	  your	  pets	  may	  pose	  a	  health	  concern.	  
       •   Pets	  in	  the	  home	  –	  Pets	  and	  other	  animals	  can	  increase	  the	  amount	  of	  dust	  and	  dander	  in	  a	  home	  and	  be	  a	  trigger	  for	  
           asthma.	  

	  
	  

Please	  see	  EHP’s	  Recommendations	  for	  reducing	  exposures	  to	  air	  particles	  in	  your	  home	  at:	  

http://www.environmentalhealthproject.org/health-­‐issues/air	  
	  
If	  you	  have	  any	  questions,	  please	  do	  not	  hesitate	  to	  contact	  us	  via	  email	  or	  phone	  call.	  
	  
	  
Thank	  you	  again	  for	  working	  with	  EHP	  
Sujit	  Joginpally	  MD,	  MBA	  
Physician	  researcher	  
sjoginpally@environmentalhealthproject.org	  
Ph.:	  201-­660-­5447	  
	  
Celia	  Lewis	  PhD	  
Research	  and	  Communications	  
clewis@environmentalhealthproject.org	  
	  
                                                                                                                                                                                                 8/03/18	  	  	  	  

                                                                                                       	  
                                        Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 22 of 27
                                                                                                                                                                              Community	  Assessment	  Report	                           14	  
	  

Teresa	  Seamster	  EDS	  	  
NCP-­‐CCAQ	  primary	  contact	  person	  	  
Ctc.seamster@gmail.com	  	  


Attachments	  (2)	  
Figure	  1:	  

Map	  of	  8	  Monitoring	  locations	  in	  Counselor	  Chapter	  deployed	  during	  the	  week	  of	  April	  8-­‐15,	  2018	  and	  retrieved	  on	  May	  23,	  2018.	  

Figure	  2:	  

Close	  up	  Map	  of	  location	  with	  highest	  levels	  of	  PM	  2.5	  showing	  wind	  speed	  and	  direction	  and	  intensity	  of	  PM	  2.5	  –	  ranging	  from	  lowest	  (blue)	  to	  
yellow-­‐green	  (which	  indicates	  the	  EPA	  level	  of	  PM	  2.5	  at	  35	  ug/m3,	  which	  can	  impact	  the	  respiratory	  health	  of	  individuals)	  to	  red	  (highest	  level	  
of	  exposure	  and	  hazardous	  to	  human	  health).	  


Acronyms	  
US	  EPA	  	  United	  State	  Department	  of	  Environmental	  Protection	  
ATSDR	   	                Agency	  for	  Toxic	  Substances	  and	  Disease	  Registry	  of	  the	  Centers	  for	  Disease	  Control	  and	  Prevention	  
NIOSH	  	   	            National	  Institute	  for	  Occupational	  Safety	  and	  Health	  
OSHA	   	                 Occupational	  Safety	  and	  Health	  Administration	  	  
PEL	          	           Permissible	  exposure	  limits	  
REL	          	           Recommended	  exposure	  limit	  
µg/m3	   	                Micrograms	  per	  cubic	  meter	  air	  quality	  measurement	  
ppm	   	                  parts	  per	  million	  
ppb	          	           parts	  per	  billion	  




	  
                                                                                                                                                                                                                  8/03/18	  	  	  	  

                                                                                                                	  
Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 23 of 27




           APPENDIX B
        to Teresa Seamster's Declaration
                 Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 24 of 27




Air	  Quality	  Report	  Summary	  for	  Residents	  
	  
The	  Counselor	  Health	  Impact	  Assessment	  Committee	  would	  like	  to	  provide	  local	  health	  impact	  
information	  to	  you,	  and	  share	  data	  from	  air	  monitors	  placed	  throughout	  Counselor	  in	  2018.	  	  
	  
To	  find	  the	  air	  quality	  data	  recorded	  closest	  to	  your	  land,	  look	  at	  the	  8	  sites	  on	  the	  map	  below.	  If	  your	  
land	  is	  located	  where	  it	  is	  flat	  and	  open	  with	  no	  hills	  or	  mesas	  to	  break	  up	  the	  wind	  currents,	  then	  it	  is	  
likely	  that	  #60	  (with	  higher	  pollution	  readings)	  could	  be	  similar	  to	  your	  actual	  location.	  If	  you	  live	  
close	  to	  a	  hill	  or	  mesa	  with	  oil	  wells	  on	  the	  other	  side,	  then	  #70	  (with	  lower	  pollution	  readings)	  could	  
be	  similar	  to	  your	  actual	  location.	  
	  
Residents	  throughout	  Counselor	  reported	  health	  symptoms	  that	  are	  associated	  with	  exposure	  to	  known	  
chemicals	  emitted	  from	  oil	  and	  gas	  wells.	  A	  chart	  of	  the	  symptoms	  reported	  in	  2018	  is	  included	  along	  
with	  suggestions	  made	  on	  how	  to	  reduce	  harmful	  exposure	  and	  keep	  local	  residents	  healthier.	  
	  
Map	  of	  8	  air	  monitor	  sites	  in	  Counselor	  showing	  oil	  wells	  and	  structures	  
	  




                                                                                                                                                                      	  
              Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 25 of 27



Plot	  Map	  #60	  Counselor	  Chapter	  House	  on	  north	  side	  of	  Hwy	  550	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
Plot	  Map	  #70	  Counselor	  segment	  of	  US	  550	  (nearest	  Nageezi	  Chapter)	  on	  south	  side	  of	  highway	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
What	  Do	  the	  Maps	  Measure?	  
Each map shows the levels of particulate matter (fine dust particles) at each of the Counselor
monitoring sites. The Environmental Health Project uses a Particulate Matter Impact App which
          Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 26 of 27



combines the Speck monitor results with local weather data to show which weather conditions
bring higher levels of this pollutant to each residence. If you take a closer look at the plot maps you
can see how wind direction and wind speed influence the PM2.5 concentrations.

Close up – each Map shows the wind speed, direction and intensity of PM 2.5 - ranging from lowest
(blue) to yellow-green (the EPA level of PM 2.5 at 35 ug/m3 - which can impact the respiratory
health of individuals), to red (the highest level of exposure and hazardous to human health).

In the plot map closest to Nageezi Chapter (#70), the colors show 1) clean (blue-green) air north of
the home site where the monitor was located, 2) more contaminated (yellow) air south of the
location, and 3) hazardous emissions (red) only in the southwest quadrant of the map at levels up to
80 micrograms per meter cubed (80 ug/m3). This indicates that the closest oil well is likely located
southwest of the home. The map also shows the circles around the house that show wind speeds
from 0 to 50 miles per hour (mph). The highest pollution occurred when winds reached 40 mph.

How can I use this information?

Health symptoms that develop from repeated or continuous exposure to emissions from oil wells
and pipeline vary. Some people react quickly with severe headaches, nosebleeds, coughing and
trouble breathing and sleep disturbance and feeling tired. Others may spend less time outdoors, or
are away from home more, so they get less exposure and have fewer symptoms. The Health
Symptom Chart below is to better understand how local residents are reporting the health
symptoms they have experienced in the past year (2018) after drilling began near their home.
             Case 1:19-cv-00703-WJ-JFR Document 5-46 Filed 08/01/19 Page 27 of 27



What toxic chemicals were found in Counselor’s air and how can it affect your health?

Eight toxic Volatile (flammable) Organic Compounds (VOCs) including elevated levels of
formaldehyde, were found present in the air samples from Counselor. VOCs are a varied group of
compounds that can range from having no known health effects to being highly toxic. Short-term
exposure can cause eye and respiratory tract irritation, headaches, dizziness, visual disorders,
fatigue, loss of coordination, allergic skin reaction, nausea, and memory impairment or inability
to concentrate. Long-term effects include loss of coordination and damage to the liver, kidney,
and central nervous system. Formaldehyde – Inhaled: exposure can cause cough, sore throat,
nosebleeds and eye irritation. It can cause cancer of the nose and throat and is harmful for people
with asthma, bronchitis or other breathing conditions.
https://www.cancer.org/cancer/cancer-causes/formaldehyde.html

Many of the above symptoms caused by short-term exposure to VOCs were recorded by > 80% of
adult Counselor residents that participated in the health surveys conducted from May through
August in 2018 by the Counselor HIA Committee.

Public health professionals understand and report that:

    •    Chemical toxicity in the human body can occur within minutes or hours of exposure.
    •    Repeated episodic and peak exposures can increase the potential and degree of harm.
    •    Understanding the variables of timing and degree of exposure is essential for medical
         practitioners to understand the health risks.

Ways	  for	  Oil	  and	  Gas	  Companies	  to	  reduce	  your	  exposure	  to	  toxins	  from	  oil-­gas	  operations	  
	  
1. The most effective method to prevent toxic exposures for local residents is for oil companies to
trap emissions at the source. Emissions should be captured on site from all polluting equipment
including wellheads, tanks, compressors, and pipeline valves.

2. Companies should continuously monitor for VOCs, formaldehyde and PM2.5 at local schools,
daycares, and homes where health-sensitive individuals are located. Develop emergency plans for
these locations in the event of high exposure scenarios.

3. Establish a setback distance minimum of 1/2 mile (2640 feet) from smaller shale gas facilities,
such as single wells, that emit 100 to 500 grams/hour, and a setback distance minimum of 1 1⁄4 mile
(6600 feet) for large well complexes whose emissions exceed 1000 grams/hour.

The Counselor HIA Committee has worked closely for several years with the residents of Counselor
and in 2018 with the Environmental Health Project (EHP), a public health organization working at
the forefront of the nation-wide response to health impacts from oil and gas development.


          Counselor HIA Committee – Counselor Chapter - Samuel Sage, CSC – 575-563-4311	  
